Citation Nr: 0519794	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic immune 
system/connective tissue disorder manifested by symptoms of 
pleurisy, pericarditis, night sweats, lymphadenopathy, 
myocarditis, shingles, joint pain, fatigue and malaise, 
neuropathy of the feet, intestinal pain, and diarrhea.

2.  Entitlement to service connection for a pineal tumor.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to August 
1991, and was reactivated to active duty from February 2003 
to September 2003.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the Milwaukee, Wisconsin, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

For the reasons discussed below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In correspondence received by VA in April 1999, following 
timely receipt of her substantive appeal, the veteran 
requested that she be scheduled for a hearing at the RO 
before the Board.  In response, the RO sent her a letter 
informing her that she could choose to either be placed on a 
list for a hearing before the Board, or she could be 
scheduled for an RO hearing before a Hearing Officer, with 
the advisory that the latter selection could be held instead 
of, or in addition to, a Board of Veterans' Appeals hearing.  
In April 1999, the veteran informed VA that she desired to 
have a hearing at the RO before a Hearing Officer.  

The requested RO hearing before a Hearing Officer was 
conducted in May 1999.  The transcript of the hearing shows 
that the Hearing Officer acknowledged the veteran's request 
to be scheduled for a hearing before the Board sitting at the 
RO if her claims continued to be denied at the RO level.  
Thereafter, the claims were denied by the RO and the appeal 
was held in abeyance during the time of the veteran's 
activation and deployment to Afghanistan in 2003.  The Board 
notes that the veteran was never scheduled for a hearing 
before the Board at the RO pursuant to her request, and there 
is no indication in the claims file that she rescinded this 
request.  The Board therefore remands this case to the RO for 
the following action:

The RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, pursuant to her request for 
such a hearing.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


